IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00284-CV

KNIGHT OIL TOOLS, INC.,
                                                            Appellant
v.

RIPPY OIL COMPANY, RIPPY INTEREST LLC,
THE GENECOV GROUP, INC.,
AND JOHN D. PROCTOR,
                                                            Appellees



                           From the 278th District Court
                               Leon County, Texas
                             Trial Court No. O-10-498


             ORDER OF REFERRAL TO MEDIATION


     The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073 (West 2011). The policy behind ADR is stated in the statute: “It is the policy of

this state to encourage the peaceable resolution of disputes … and the early settlement of

pending litigation through voluntary settlement procedures.” Id. § 154.002. Mediation
is a form of ADR. Mediation is a mandatory but non-binding settlement conference,

conducted with the assistance of a mediator. Mediation is private, confidential, and

privileged.

       We find that this appeal is appropriate for mediation. See id. § 154.021(a). This

Court assigns The Honorable Deborah Hankinson as mediator. Her address and phone

number are as follows:

                                Honorable Deborah Hankinson
                              3838 Oak Lawn Avenue, Suite 1000
                                       Dallas, Texas 75219
                                              214-754-9185
                                   deborah@dhankinson.com


       Mediation must occur within thirty days after the date of this order; however, it is

left to the parties and the mediator to agree on the location of the mediation.

       No less than seven calendar days before the first scheduled mediation session,

each party must provide the mediator and all other parties with an information sheet

setting forth the party’s positions about the issues that need to be resolved. At or before

the first session, all parties must produce all information necessary for the mediator to

understand the issues presented. The mediator may require any party to supplement the

information required by this Order.

       Named parties must be present during the entire mediation process.

       Immediately after mediation, the mediator must advise this Court, in writing, only

that the case did or did not settle and the amount of the mediator’s fee paid by each

Knight Oil Tools, Inc. v. Rippy Oil Company                                          Page 2
party. The mediator’s fees will be taxed as costs. Unless the mediator agrees to mediate

without fee, the mediator must negotiate a reasonable fee with the parties, and the parties

must each pay one-half of the agreed-upon fee directly to the mediator.

        Failure or refusal to attend the mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

     Any objection to this Order must be filed with this Court and served upon all parties

within ten days after the date of this Order, or it is waived.

        We refer this appeal to mediation.



                                                     PER CURIAM

Before Chief Justice Gray,
    Justice Neill, and
    Justice Davis1
Order issued and filed April 28, 2021




1
 The Honorable Rex Davis, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the Chief
Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.


Knight Oil Tools, Inc. v. Rippy Oil Company                                                        Page 3